Citation Nr: 1609966	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of right parotidectomy, to include lower jaw pain, abscessed teeth, and facial numbness, claimed as due to exposure to ionizing radiation. 

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, claimed as due to residuals of right parotidectomy.

5.  Entitlement to service connection for an eye disorder, to include decreased visual acuity, a cataract, pingueculas, and heterophoria, claimed as due to exposure to ionizing radiation.

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1956 to February 1960.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2011.  This matter was originally on appeal from rating decisions dated in May and July 2009 of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

In March 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a heart disability was raised at the March 2011 Board hearing.  The issues of entitlement to service connection for a residual scar disability and a disability manifested by dry mouth have been raised by the record in an October 2012 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during service.

2.  Residuals of right parotidectomy, to include lower jaw pain, abscessed teeth, and facial numbness, were not manifested during service and are not shown to be related to active service including the Veteran's exposure to ionizing radiation.

3.  The Veteran does not have a psychiatric disorder, to include an anxiety disorder, which is shown to be related to active service or service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of right parotidectomy, to include lower jaw pain, abscessed teeth, and facial numbness, including as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

2.  The criteria for service connection for a psychiatric disorder, to include an anxiety disorder, including as due to service-connected disability, have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's June 2011 remand, the RO scheduled the Veteran for VA examinations to determine the nature, extent, onset, and etiology of his right parotid gland tumor, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board notes that the Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed psychiatric disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).    

In this case, although the Veteran was treated for symptoms of anxiety is 2013, as no competent evidence has been presented showing a diagnosis of a chronic psychiatric disorder or the possibility that the Veteran's symptoms of anxiety are related to service or service-connected disability, the Board finds that an etiology opinion is not "necessary."  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the March 2011 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative at that time to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Service Connection

The Veteran contends that his residuals of right parotidectomy are due to exposure to ionizing radiation during service.  Further, the Veteran contends that he has anxiety related to the residuals of right parotidectomy.  

The Board notes that in December 2002, the Veteran was seen for a right parotid mass which he stated that he noticed a few years prior that had been gradually getting larger.  That same month, the Veteran underwent a right parotidectomy with facial nerve dissection.  The surgical pathology report diagnosed the Veteran as having a benign Warthin's tumor with benign metaplastic changes of the epithelial component.  The Veteran reported at the April 2015 VA examination that since his surgery, he had decreased sensation in the area of the face anterior to the right ear and that when he ate, that area of the face anterior to the ear became red and his right forehead sweated.  

The record also notes that the Veteran was treated in 2013 for anxiety.      

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A disability may also be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2015).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be a radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service.  See 38 C.F.R. § 3.311.

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that the three alternative methods defined by Hilkert for establishing service connection all share a common threshold:  that the veteran has, in fact, been shown to have been exposed to ionizing radiation.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to include onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  

At the outset, the Board acknowledges the Veteran's onsite participation in tests involving the atmospheric detonation of a nuclear device.  In this regard, he has alleged participating in such tests at the Nevada Test Site and the record shows that he was temporarily assigned to Mercury, Nevada (which is located on the Nevada Test Site) from April to at least July 1957 (which is during the time of the tests).  Thus, exposure to ionizing radiation during service is conceded. 

The Board notes that cancer of the salivary glands is recognized by VA as specific to radiation-exposed veterans.  See 38 C.F.R. §§ 3.309(d)(2)(xiv), 3.311(b)(2)(i-xxiv).  However, the Veteran's right parotid gland adenoma/benign Warthin's tumor with benign metaplastic changes of the epithelial component which led to the right parotidectomy with facial nerve dissection diseases is not recognized by VA as due to radiation exposure.  Accordingly, the provisions of § 3.309(d) and § 3.311(b) are not applicable.  

The United States Court of Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) did not preclude a Veteran from establishing service connection for a disease alleged to be due to radiation exposure with proof of actual direct causation.  Combee, 34 F.3d at 1039.
Parotid Gland Disorder

The parotid glands are the largest of the three chief, paired salivary glands.  See Dorland's Illustrated Medical Dictionary 694 (28th ed. 1994).  

The Veteran does not contend, and the record does not demonstrate, that he was treated for any salivary gland problems during service.  The service treatment records are absent complaints, findings or diagnoses of any gland problems during service.  On the clinical examination for separation from service, the Veteran's mouth and throat were evaluated as normal.  In fact, the record indicates that in December 2002, the Veteran reported that he noticed the right parotid mass only a few years earlier.        

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this case, however, the more probative evidence of record weighs against a link between the Veteran's benign Warthin's tumor/residuals of right parotidectomy and his active service, to include conceded exposure to ionizing radiation.  

A November 2008 VA ionizing radiation examination note reflects a history of participation in nuclear weapons testing in service and diagnosis of history of a right parotid gland adenoma.  The physician stated that the Veteran's condition may be at least as likely due to ionizing radiation.  

The Veteran underwent VA examination in April 2015.  After physical examination of the Veteran and review of the claims file, the VA physician diagnosed the Veteran as having removal of parotid gland adenoma in 2002.  The physician stated with respect to the November 2008 opinion, "I can only assume that the author of that note was referring to the [three] conditions noted (hypertension, parotid adenoma, and interstitial lung disease)."  The physician also noted, "The topics of ionizing radiation and resultant diseases were reviewed.  The review noted that ionizing radiation can result in cancers, but there was no mention of benign parotid tumors.  The sites reviewed included those of UpToDate, VA (publichealth.va.gov), and Mayo Clinic, as well as several other less prominent sites."
  
A few days later, the Veteran underwent a VA Dental and Oral Conditions examination with the Chief of Dental Service.  After physical examination of the Veteran and review of the claims file, the Chief diagnosed the Veteran as having benign Warthin's tumor and opined such was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  

The Chief noted that he consulted three textbooks -- Oral & Maxillofacial Pathology 1995, W.B. Saunders Company; Synopsis of Oral Pathology, S.N. Bhashar; and Contemporary Oral and Maxillofacial Pathology 1997 by Mosby Inc.  He noted that Warthin's tumors most often occur in older adults, with a peak prevalence in the sixth and seventh decades of life, with a decided male predilection.  He also noted that Warthin's tumors account for four percent of all salivary gland tumors with the greatest occurrence between the ages of 50 and 60 with a 10:1 male predilection.  He further noted that the Veteran met the description for when patients usually develop Warthin's tumor.  The Chief stated that although his research showed that true pathogenesis of the tumor was uncertain, he did not find any support that pathogenesis was associated with radiation.  

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's right parotid gland adenoma/ benign Warthin's tumor which led to parotidectomy was caused or aggravated by his active duty service, and more particularly, conceded exposure to ionizing radiation, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the April 2015 unfavorable medical opinions over the November 2008 favorable medical opinion.  In this case, the November 2008 opinion is speculative and, at most, does little more than propose that it is possible that the Veteran's benign right parotid gland adenoma in 2002 is related to exposure to ionizing radiation.  Such opinion is too tenuous and speculative in nature to provide the requisite nexus.  In comparison, the April 2015 VA examiners conducted additional medical research and provided rationales for their opinions. 

Thus, the Board finds that the April 2015 VA examiners' reasoned medical opinions are accordingly more probative than the speculative opinion of the November 2008 examiner.  As such, the Board finds that the medical evidence of record showing residuals of right parotidectomy are not related to conceded exposure to ionizing radiation outweighs the medical evidence in favor of the claim.

The Board acknowledges that the Veteran contends that his right parotid gland adenoma/benign Warthin's tumor/residuals of right parotidectomy are related to his service, and specifically to presumed exposure to ionizing radiation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of benign Warthin's tumor/residuals of right parotidectomy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Psychiatric Disorder

The Veteran does not contend, and the record does not demonstrate, that he was treated for psychiatric problems during service.  The service treatment records are absent complaints, findings or diagnoses of any psychiatric problems during service.  On the clinical examination for separation from service, the Veteran's psychiatric health was evaluated as normal.    

A review of the Veteran's post-service treatment records indicates that he sought treatment for anxiety in February 2013, September 2013, and March 2014.  In this case, the alleged disorder, anxiety, is actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

Even assuming for the sake of argument that the Veteran's anxiety symptoms were, in fact, a diagnosed anxiety disorder, the claim would still fail as there is no competent evidence that such anxiety disorder is in any way related to his active duty service or service-connected disability.  

In the absence of competent evidence which suggests that the Veteran's anxiety constitutes a chronic disability, the Board has no basis on which to consider the Veteran's anxiety as more than a medical finding or symptom.  Absent a showing of a current chronic psychiatric disability related to service or service-connected disability, entitlement to service connection for anxiety must be denied.  

The Board acknowledges that the Veteran contends that he has an anxiety disorder related to a service or service-connected disability.  In this case, however, diagnosis and etiology fall outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for residuals of right parotidectomy, to include lower jaw pain, abscessed teeth, and facial numbness, claimed as due to exposure to ionizing radiation, is denied. 

Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, claimed as due to residuals of right parotidectomy, is denied.


REMAND

The Veteran contends that his eye disorders are due to exposure to ionizing radiation during service.  

As noted above, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be a radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service.  See 38 C.F.R. § 3.311.

The Veteran underwent VA examination in February 2012 at which time, the examiner noted, "Discussed senile cataract (PSC) as the cause of his reduced
Visual significantly vision acuity."  As the Veteran has been diagnosed as having posterior subcapsular cataracts, a radiogenic disease under 38 C.F.R. § 3.111(b)(2)(xvi), he should be provided with the special development procedures in 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

1.  The case should be forwarded to the VA Undersecretary for Benefits for appropriate action consistent with 38 C.F.R. § 3.311(c), as provided under § 3.311(b) (i), to include obtaining an opinion as to whether it is at least as likely as not that the Veteran's posterior subcapsular cataracts were caused by ionizing radiation exposure in service.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


